Citation Nr: 0519277	
Decision Date: 07/15/05    Archive Date: 07/22/05	

DOCKET NO.  99-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 20, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).   

2.  Whether there was clear and unmistakable error in the 
November 4, 1986, rating decision that denied service 
connection for PTSD.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that granted service 
connection for post-traumatic stress disorder (PTSD), 
effective March 26, 1998.  The veteran, who had active 
service from November 1964 to March 1969, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

A BVA decision dated in August 2001 allowed an effective date 
of February 20, 1998, for the grant of service connection for 
PTSD.  The veteran appealed the Board's August 2001 decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in November 2002, the Court 
granted the Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) filed in this case and vacated 
that part of the Board's decision that denied an effective 
date earlier than February 20, 1998, for the grant of service 
connection for PTSD.  The case was subsequently returned to 
the Board for further appellate review.  

A BVA decision dated in June 2003 then remanded the issue of 
entitlement to an effective date prior to February 20, 1998, 
for the grant of service connection for PTSD for additional 
development.  The Board also remanded the issue of whether 
there was clear and unmistakable error in a November 4, 1986, 
rating decision that denied service connection for PTSD for 
further development.  After the RO completed its action, the 
case was returned to the Board for further appellate review.  

In a decision dated in December 2003, the Board denied the 
issue of whether there was clear and unmistakable error in a 
November 4, 1986, rating decision that denied service 
connection for PTSD, and remanded the issue of entitlement to 
an effective date prior to February 20, 1998, for the grant 
of service connection for PTSD for additional development.  
The veteran appealed the Board's December 2003 decision that 
denied the issue of whether there was clear and unmistakable 
error in a November 4, 1986, rating decision that denied 
service connection for PTSD to the Court, and in an Order 
dated in February 2005, the Court granted a Joint Motion for 
Remand of the BVA Decision on Appeal (Joint Motion) filed by 
the parties and vacated the Board's decision.  The case was 
subsequently returned to the Board for further appellate 
review.  

The issue of entitlement to an effective date prior to 
February 20, 1998, for the grant of service connection for 
PTSD was remanded by the Board's December 2003 decision for 
further development.  The record now before the Board does 
not reflect that the development requested by the Board in 
connection with this issue has been accomplished.  Therefore, 
this issue is not ready for appellate review and will not be 
addressed by the Board in this decision.


FINDINGS OF FACT

1.  A rating decision dated in November 1986 denied service 
connection for PTSD.  

2.  Following acquisition of additional evidence, a 
March 1987 rating decision continued and confirmed the denial 
of service connection for a psychiatric disorder, to include 
PTSD.  

3.  The veteran expressed disagreement with the denial of 
service connection for a psychiatric disorder, and a 
Statement of the Case was issued, but a Substantive Appeal 
was not filed.  

4.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
at the time of the November 4, 1986, rating decision, or the 
March 1987 rating decision that continued and confirmed the 
November 4, 1986, rating decision, or that the RO incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The rating decision of November 4, 1986, which denied service 
connection for PTSD, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that the 
Joint Motion granted by the Court in this case indicates that 
the case was being returned because "the Board did not 
consider or address the regulatory provisions extant at the 
time because the decision is devoid of any discussion of the 
law, other than CUE [clear and unmistakable error], 
applicable to this case.  Notably, the decision lacks a 
discussion of any law, regulation, or standard that governed 
the adjudication of PTSD claims in 1986." Joint Motion at 4.  
As such, the parties agreed that a remand was warranted 
because the Board did not support its decision with adequate 
reasons and bases.  Since the parties identified no other 
deficiency in the Board's December 2003 decision, that 
decision will be reissued with only minor changes and with 
discussion of the law that governed the adjudication of PTSD 
claims in 1986.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

However, this claim is a legal challenge to a prior RO 
decision and does not involve acquiring or submitting any 
additional evidence since any clear and unmistakable error 
must be based on the record and law that existed at the time 
of that decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  Furthermore, the Court has held that the VCAA is not 
applicable to clear and unmistakable error (CUE) claims.  
Livesay v. Principi, 15 Vet. App. 165 (2002) (en banc).  

In this case, the veteran essentially contends that the 
November 1986 rating decision was clearly and unmistakably 
erroneous in failing to grant service connection for PTSD.  
He maintains, in substance, that the evidence of record at 
that time demonstrated that he had PTSD as a result of his 
service in Vietnam.  

Applicable law in effect at the time of the November 1986 and 
March 1987 rating decisions provided that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C. § 310 (1982 & Supp. IV); 38 C.F.R. § 3.303 (1986).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 353 (b); 38 C.F.R. 
§ 3.304 (d).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  (The 
Board observes that at the time of the November 1986 and 
March 1987 adjudications there were no regulations that 
specifically addressed adjudication of claims for service 
connection for PTSD, as for example, are now contained in 
38 C.F.R. § 3.304 (f).)

A rating decision dated November 4, 1986, denied service 
connection for PTSD based on a review of the totality of the 
evidence in the veteran's claims file.  After the veteran was 
notified of that decision and of his appellate rights he 
submitted additional medical evidence and the RO afforded the 
veteran a VA examination.  A rating decision dated in 
March 1987 continued and confirmed the November 4, 1986, 
rating decision.  The veteran was notified of these decisions 
and of his appellate rights.  The veteran filed a Notice of 
Disagreement to the denial of service connection for a 
psychiatric disorder and a Statement of the Case was issued.  
However, the veteran did not file a Substantive Appeal and 
those rating decisions became final when the veteran did not 
complete his appeal within one year of the date of the rating 
decisions.  

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The evidence that was of record at the time of the 
November 1986 and March 1987 rating decisions consisted of 
service records, including service medical records, VA 
medical records and private medical records.  These records 
demonstrated that the veteran was exposed to a stressful 
incident while serving in Vietnam and that he had been 
diagnosed as having psychiatric disorders, including PTSD.  

In this regard, a service record, specifically a DD Form 214 
reflects that the veteran's Military Occupational Specialty 
was a Combat Engineer and that he was awarded an Army 
Commendation Medal with a "V" Device, a decoration 
typically awarded for valor while engaged in combat with the 
enemy.  And while the veteran had been diagnosed as having 
PTSD at the time of the November 1986 and March 1987 rating 
decisions, the diagnosis of PTSD was not the only psychiatric 
diagnosis of record.  In evaluating the evidence of record, 
while the Board is of the opinion that the RO incorrectly 
indicated that the veteran was not shown to have experienced 
a recognizable stressor that would be expected to evoke 
significant symptoms in almost all individuals, the RO went 
on to explain in denying the veteran's claim for service 
connection for PTSD that based on the totality of the 
evidence in the file, it was quite clear that the veteran had 
a longstanding history of a personality disorder.  
Essentially, the RO concluded that the evidence did not 
demonstrate that the veteran had PTSD.

Thus, in the Board's current review of the case, while the RO 
may have incorrectly concluded that the veteran was not 
exposed to a stressful incident in Vietnam, the Board finds 
that this error was not such an error that would have 
manifestly changed the outcome at the time it was made since, 
after weighing the evidence, the RO concluded that the 
veteran did not have PTSD.  If the RO was incorrect in 
concluding that the veteran did not have PTSD, such an error 
would have manifestly changed the outcome since the presence 
of current disability is an element necessary for 
establishing service connection.  But, if the veteran did not 
have, in the RO's opinion, PTSD, he could not prevail because 
he would not be shown to have a disability that would be 
related to service.  Consequently, the Board will review the 
medical evidence to determine whether an error of fact 
compels a conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

The service medical records contain no evidence of any 
complaints, treatment or diagnosis of PTSD during service, 
and at the time of the veteran's separation from service, a 
physical examination performed in November 1968 concluded 
that the veteran had evidence of a character disorder 
manifested by sociopathic personality traits.  A private 
medical record dated in October 1969 concluded with diagnoses 
of alcohol addiction, drug dependency and an inadequate 
personality, and a record dated in December 1971 from Julio 
C. Postigo, M.D. indicated that the veteran was under his 
care for disorders that included chronic nervousness.  The 
veteran was also afforded a VA examination in January 1972 
that concluded with a diagnosis of an antisocial personality 
disorder associated with heroin dependence.  Also, the 
veteran was hospitalized at VA medical facilities beginning 
in February 1972 and October 1973 for heroin addiction.  

Also considered by the RO at the time of the November 1986 
and March 1987 rating decisions was a statement and a report 
of psychological testing dated in August 1986 and 
November 1986 from Lee Koskims, M.S., L.L.P., which relates 
that the veteran had been diagnosed and was receiving 
treatment for PTSD.  The last medical evidence of record 
consisted of a report of a VA examination performed in 
February 1987 that concluded that the diagnosis remained a 
mixed personality disorder.  Also noted was a history of 
heroin addiction, cannabis abuse and alcohol abuse, all in 
remission.  The examiner also noted that the veteran "also 
has evidence of post-traumatic stress disorder."  

Based on this record, the Board finds that the November 1986 
and March 1987 rating decisions were not clearly and 
unmistakably erroneous in denying service connection for 
PTSD.  The RO reviewed all of the evidence, weighed the 
probative value of the evidence presented and concluded that 
the veteran did not have PTSD.  In this regard, the evidence 
for consideration was replete with references to a diagnosis 
of a personality disorder, and the veteran submitted medical 
evidence that he had PTSD.  The Board finds that there was a 
basis for the RO's conclusion at that time that the veteran 
had a personality disorder, not PTSD.  In this regard, the 
evidence most supportive of the veteran's claim consisted of 
statements from a treating psychologist, whereas diagnoses 
rendered by psychiatrists, medical doctors, consistently 
concluded with diagnoses other than PTSD.  And, with respect 
to the examiner who performed the February 1987 VA 
examination and indicated that the veteran "has evidence" of 
PTSD, it appears that the examiner was reporting symptoms of 
PTSD and not necessarily a diagnosis of PTSD since he stated 
that the diagnosis "[r]emains personality disorder, mixed."  
In any event "has evidence" of PTSD does not necessarily 
indicate that the veteran had met the diagnostic criteria for 
a diagnosis of PTSD.  

While it is clearly possible that a reviewer may have 
concluded that the veteran did have PTSD based on the 
August 1986 and November 1986 evidence from the private 
psychologist and the statement in the February 1987 VA 
examination that the veteran had evidence of PTSD, there was 
other evidence that had to be considered and weighed in 
deciding the veteran's claim, evidence that showed the 
veteran did not have PTSD.  The RO considered all of the 
evidence that was of record, weighed the probative value of 
the evidence and concluded that the veteran did not have 
PTSD.  

In the context of the current claim it is not appropriate to 
reweigh the facts considered by the RO at the time of the 
November 1986 and March 1987 rating decisions.  While 
reasonable minds could differ on the weighing of the evidence 
and the conclusions reached, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Simply put, the evidence for consideration 
demonstrated that the veteran had been diagnosed as having a 
personality disorder as well as PTSD, and after weighing the 
evidence, the RO concluded that the weight of the evidence 
demonstrated that the veteran did not have PTSD.  While later 
evidence and adjudications may have suggested error in the 
RO's adjudication since service connection for PTSD was 
subsequently granted, the analysis of a CUE claim must be 
done without the benefit of hindsight and later accumulated 
evidence.  Accordingly, the Board concludes that the 
November 1986 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
PTSD.  


ORDER

The RO's November 1986 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
PTSD, and the appeal is denied.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


